Citation Nr: 0105789	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from March 1948 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a left foot 
disability.  The veteran subsequently perfected an appeal of 
that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination and opinion where 
appropriate.  Here, the veteran seeks service connection for 
a left foot disability which he claims he suffered while in 
service.  Specifically, the veteran asserts that the painful 
bony prominence on the bottom of his left foot and the claw 
toe deformities which he also presently has are the result of 
having to wear shoes that were too small for his feet during 
his period of service.  

A review of the veteran's service medical records shows that 
the veteran was provided with arch supports in May 1948, but 
no diagnosis was stated.  In December 1951, the veteran 
complained of having athlete's foot since October 29 of that 
year, and treatment notes indicate the veteran had cracking 
between his toes. No other abnormalities of the foot were 
noted on this occasion, and there is no other evidence in the 
veteran's service medical records showing complaints of or 
treatment for a left foot disability.  Medical examinations 
given to the veteran in March 1948, March 1951 and December 
1953 all show the veteran as having normal feet.

Also in the record before the Board is a report of a private 
medical examination given to the veteran in November 1998 by 
Dr. J. Goldstein.  X-rays taken of the veteran's left foot at 
this time showed marked lesion in the subfirst metatarsal 
base, with significant plantar bony prominence in this area 
and severe degenerative arthritic changes throughout the 
midfoot and toes.  Severe flexion contractures with positive 
gunbarrel of the third and fourth toes at the DIP joint was 
also noted.  The veteran also had significant metatarsus 
primus elevatus noted on the lateral view with plantar 
navicular cuneiform breech, as well as a notation of moderate 
diffuse osteopenia throughout.  Dr. Goldstein's diagnosis was 
severe degenerative arthritic changes in the left foot with 
mid-tarsal collapse and plantar bony prominence at the first 
metatarsal cuneiform joint.   

Upon its review of the record before it and the medical 
evidence relevant to the veteran's claim of entitlement to 
service connection for a left foot disability, the Board 
notes that there has been no recent VA medical examination 
and opinion conducted regarding the veteran's claimed left 
foot disability.  Because of this, the Board finds it 
appropriate to remand the veteran's case to the RO so that 
evidence of the veteran's claim may be more fully developed 
prior to the Board's further consideration of this claim.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that the veteran furnish, to the 
best of his recollection, the names, 
locations, and dates of treatment of any 
physicians, hospitals, or treatment 
centers who provided him with treatment 
for his left foot disability from 1953 to 
the present.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care 
providers, whose treatment records are 
not already of record, furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran for his left foot disability.  
The RO should provide what assistance it 
can to help in locating this information 
and obtaining these records.

2.  The RO should accord the veteran an 
examination of his left foot disability.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of any current 
left foot disability and an opinion as to 
whether any current left foot disability 
is etiologically related to the veteran's 
active service and/or the result of 
trauma or treatment therein.  The 
examiner should specifically address the 
likelihood of whether any current left 
foot disability is related to or the 
result of the veteran's contention that 
he was forced to wear shoes that were too 
small for his feet during his period of 
service.  All findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




